 

FORM OF

EXCHANGE AGREEMENT

 

EXCHANGE AGREEMENT (the “Agreement”) is made as of the 30th day of October 2017,
by and between Rennova Health, Inc., a Delaware corporation (the “Company”), and
the investor signatory hereto (the “Investor”).

 

WHEREAS, on September 19, 2017, pursuant to that certain Securities Purchase
Agreement, by and among the Company and the investors signatory thereto, dated
as of August 31, 2017 (the “Purchase Agreement”) and that certain Exchange
Agreement, by and among the Company and the Investor, dated as of August 31,
2017 (the “Exchange Agreement”), the Company issued to the Investor (i) an
unregistered Senior Secured Original Issue Discount Convertible Debenture with
an aggregate principal amount equal to $______, with an original issue date of
September 19, 2017 (the “September II Debenture”), (ii) an unregistered Senior
Secured Original Issue Discount Convertible Debenture with an aggregate
principal amount equal to $______, in exchange for an unregistered Original
Issue Discount Debenture with an aggregate principal amount equal to $_______
originally issued on September 1, 2017 (the “September I Debenture”), (iii) an
unregistered Senior Secured Original Issue Discount Convertible Debenture with
an aggregate principal amount equal to $________, in exchange for an
unregistered Original Issue Discount Debenture with an aggregate principal
amount equal to $________ originally issued on July 17, 2017 (the “July
Debenture”), (iv) an unregistered Senior Secured Original Issue Discount
Convertible Debenture with an aggregate principal amount equal to $________, in
exchange for an unregistered Original Issue Discount Debenture with an aggregate
principal amount equal to $_______ originally issued on June 22, 2017 (the “June
I Debenture”), and (v) an unregistered Senior Secured Original Issue Discount
Convertible Debenture with an aggregate principal amount equal to $_______, in
exchange for an unregistered Original Issue Discount Debenture with an aggregate
principal amount equal to $_______ originally issued on June 2, 2017 (the “June
II Debenture” and collectively with the, the September I Debenture, the
September II Debenture, the July Debenture and the June I Debenture, the
“Debentures”, the “Existing Securities” or “Securities”);

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(a)(2) of the Securities Act of 1933, as amended (the
“Securities Act”), and in reliance on Section 3(a)(9) of the Securities Act, the
Company desires to exchange with the Investor, and the Investor desires to
exchange with the Company, the Existing Securities for Series I-2 Convertible
Preferred Stock (“Preferred Stock” or the "Exchange Securities") having the
rights, preferences and privileges set forth in the Certificate of Designation,
to be filed prior to the First Closing Date by the Company with the Secretary of
State of Delaware, in the form of Exhibit A hereto (the “Certificate of
Designation”); and

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in consideration of the premises and the
mutual agreements, representations and warranties, provisions and covenants
contained herein, the parties hereto, intending to be legally bound hereby,
agree as follows:

 

 

 



 

1.  Exchange. On each Closing Date (as defined below), subject to the terms and
conditions of this Agreement, the Investor shall, and the Company shall,
pursuant to Section 3(a)(9) of the Securities Act, exchange the applicable
Existing Securities for the applicable Exchange Securities, provided that the
Investor shall have the right, in its sole discretion, to reduce the amount of
the applicable Existing Securities that the Investor exchanges on any Closing
Date to any amount of the applicable Existing Securities or to no applicable
Existing Securities (the “Reduction Right” and the exercise of the right, the
“Reduction”) and provided that, in the event of one or more Reductions, the
Investor shall have the right, in its sole discretion, to exchange all or some
of any applicable Existing Securities that were subject to such Reduction at a
subsequent Closing pursuant to terms and conditions hereunder (the “Reallocation
Right”). For each $0.80 of principal amount of Debenture surrendered to the
Company, the Company shall issue to the Investor a share of Preferred Stock with
a Stated Value (as defined in the Preferred Stock) of $1.00. Subject to the
conditions set forth herein, including the Reduction Right and Reallocation
Right, (i) the exchange of the June I Debentures shall take place at the offices
of Ellenoff Grossman & Schole LLP, on December 2, 2017, or at such other time
and place as the Company and the Investor mutually agree (the “First Closing”
and the “First Closing Date”), (ii) the exchange of the June II Debentures shall
take place at the offices of Ellenoff Grossman & Schole LLP, on December 22,
2017, or at such other time and place as the Company and the Investor mutually
agree (the “Second Closing” and the “Second Closing Date”), (iii) the exchange
of the July Debentures shall take place at the offices of Ellenoff Grossman &
Schole LLP, on January 17, 2018, or at such other time and place as the Company
and the Investor mutually agree (the “Third Closing” and the “Third Closing
Date”), and (iv) the exchange of the September I Debentures and the September II
Debentures shall take place at the offices of Ellenoff Grossman & Schole LLP, on
March 1, 2018, or at such other time and place as the Company and the Investor
mutually agree (the “Fourth Closing” and the “Fourth Closing Date”). At each
applicable Closing, the following transactions shall occur (such transactions in
this Section 1, each an “Exchange” and collectively the “Exchanges”):

 

1.1  On each Closing Date, in exchange for the applicable Existing Securities,
the Company shall deliver applicable Exchange Securities to the Investor or its
designee in accordance with the Investor’s delivery instructions set forth on
the Investor signature page hereto. Upon receipt of the applicable Exchange
Securities in accordance with this Section 1.1, all of the Investor’s rights
under the applicable Existing Securities shall be extinguished. The Investor
shall tender to the Company the applicable Existing Securities within three
Trading Days (as defined below) of the applicable Closing Date.

 

1.2  On the applicable Closing Date, the Investor shall be deemed for all
corporate purposes to have become the holder of record of the applicable
Exchange Securities, irrespective of the date such Exchange Securities are
delivered to the Investor in accordance herewith. As used herein, “Trading Day”
means any day on which the Common Stock is traded on the principal securities
exchange or securities market on which the Common Stock is then traded.

 

1.3  The Company and the Investor shall execute and/or deliver such other
documents and agreements as are customary and reasonably necessary to effectuate
the Exchanges.

 

2

 

 

2.  Closing Conditions.

 

2.1  Conditions to Investor’s Obligations. The obligation of the Investor to
consummate the Exchange is subject to the fulfillment, to the Investor’s
reasonable satisfaction, prior to or at each Closing, of each of the following
conditions:

 

(a)  Representations and Warranties. The representations and warranties of the
Company contained in this Agreement shall be true and correct in all material
respects on the date hereof and on and as of each Closing Date as if made on and
as of such date.

 

(b)  Issuance of Securities. Subject to the Reduction Right and the Reallocation
Right, at each applicable Closing, the Company shall issue the Exchange
Securities on the books and records of the Company as follows:

 

(i)  on the First Closing, a certificate evidencing a number of shares of
Preferred Stock equal to the quotient obtained by dividing (i) 1.25 times the
Investor’s June I Debenture principal amount by (ii) the Stated Value,
registered in the name of the Investor and evidence of the filing and acceptance
of the Certificate of Designation from the Secretary of State of Delaware;

 

(ii)  on the Second Closing, a certificate evidencing a number of shares of
Preferred Stock equal to the quotient obtained by dividing (i) 1.25 times the
Investor’s June II Debenture principal amount by (ii) the Stated Value,
registered in the name of the Investor;

 

(iii)  on the Third Closing, a certificate evidencing a number of shares of
Preferred Stock equal to the quotient obtained by dividing (i) 1.25 times the
Investor’s July Debenture principal amount by (ii) the Stated Value, registered
in the name of the Investor;

 

(iv)  on the Fourth Closing, a certificate evidencing a number of shares of
Preferred Stock equal to the quotient obtained by dividing (i) 1.25 times the
Investor’s September I Debenture principal amount by (ii) the Stated Value,
registered in the name of the Investor; and

 

(v)  on the Fourth Closing, a certificate evidencing a number of shares of
Preferred Stock equal to the quotient obtained by dividing (i) 1.25 times the
Investor’s September II Debenture principal amount by (ii) the Stated Value,
registered in the name of the Investor.

 

(c)  No Actions. No action, proceeding, investigation, regulation or legislation
shall have been instituted, threatened or proposed before any court,
governmental agency or authority or legislative body to enjoin, restrain,
prohibit or obtain substantial damages in respect of, this Agreement or the
consummation of the transactions contemplated by this Agreement.

 

3

 

 

(d)  Proceedings and Documents. All proceedings in connection with the
transactions contemplated hereby and all documents and instruments incident to
such transactions shall be satisfactory in substance and form to the Investor,
and the Investor shall have received all such counterpart originals or certified
or other copies of such documents as they may reasonably request.

 

(e)  [Reserved]

 

(f)  Opinion. An opinion of Company counsel in form and substance reasonably
satisfactory to the Investor.

 

(g)  Consents. The Company shall have obtained all required consents, as set
forth on Schedule 3.6.

 

2.2  Conditions to the Company’s Obligations. The obligation of the Company to
consummate the Exchanges are subject to the fulfillment, to the Company’s
reasonable satisfaction, prior to or at each Closing, of each of the following
conditions:

 

(a)  Representations and Warranties. The representations and warranties of the
Investor contained in this Agreement shall be true and correct in all material
respects on the date hereof and on and as of each Closing Date as if made on and
as of such date.

 

(b)  No Actions. No action, proceeding, investigation, regulation or legislation
shall have been instituted, threatened or proposed before any court,
governmental agency or authority or legislative body to enjoin, restrain,
prohibit, or obtain substantial damages in respect of, this Agreement or the
consummation of the transactions contemplated by this Agreement.

 

(c)  Proceedings and Documents. All proceedings in connection with the
transactions contemplated hereby and all documents and instruments incident to
such transactions shall be satisfactory in substance and form to the Company and
the Company shall have received all such counterpart originals or certified or
other copies of such documents as the Company may reasonably request.

 

3.  Representations and Warranties of the Company. The Company hereby represents
and warrants to Investor that:

 

3.1  Organization, Good Standing and Qualification. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware. The Company is duly qualified to transact business and is in
good standing in each jurisdiction in which the failure to so qualify would have
a material adverse effect on its business or properties.

 

3.2  Authorization. All corporate action on the part of the Company, its
officers, directors and stockholders necessary for the authorization, execution
and delivery of this Agreement and the performance of all obligations of the
Company hereunder, and the authorization (or reservation for issuance of), the
Exchanges, and the issuance of the Exchange Securities and the shares of Common
Stock issuable upon conversion of the Exchange Securities have been taken on or
prior to the date hereof.

 

4

 

 



3.3  Valid Issuance of the Securities. The Preferred Stock and shares of Common
Stock issuable upon conversion thereof when issued and delivered in accordance
with the terms of this Agreement, for the consideration expressed herein, will
be duly and validly issued, fully paid and non-assessable.

 

3.4  Offering. Subject to the truth and accuracy of the Investor’s
representations set forth in Section 4 of this Agreement, the offer and issuance
of the Securities as contemplated by this Agreement are exempt from the
registration requirements of the Securities Act. Neither the Company nor any
authorized agent acting on its behalf will take any action hereafter that would
cause the loss of such exemptions.

 

3.5  Compliance With Laws. The Company has not violated any law or any
governmental regulation or requirement which violation has had or would
reasonably be expected to have a material adverse effect on its business, and
the Company has not received written notice of any such violation.

 

3.6  Consents; Waivers. Other than as set forth on Schedule 3.6 attached hereto,
no consent, waiver, approval or authority of any nature, or other formal action,
by any Person, not already obtained, is required in connection with the
execution and delivery of this Agreement by the Company or the consummation by
the Company of the transactions provided for herein and therein.

 

3.7  Acknowledgment Regarding Investor’s Purchase of Securities. The Company
acknowledges and agrees that the Investor is acting solely in the capacity of
arm’s length Investor with respect to this Agreement and the other documents
entered into in connection herewith (collectively, the “Transaction Documents”)
and the transactions contemplated hereby and thereby and that the Investor is
not (i) an officer or director of the Company, (ii) an “affiliate” of the
Company (as defined in Rule 144 promulgated under the Securities Act), or (iii)
to the knowledge of the Company, a “beneficial owner” of more than 10% of the
shares of Common Stock (as defined for purposes of Rule 13d-3 of the Securities
Exchange Act of 1934, as amended). The Company further acknowledges that the
Investor is not acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to the Transaction Documents and the
transactions contemplated hereby and thereby, and any advice given by the
Investor or any of its representatives or agents in connection with the
Transaction Documents and the transactions contemplated hereby and thereby is
merely incidental to the Investor’s acceptance of the Exchange Securities. The
Company further represents to the Investor that the Company’s decision to enter
into the Transaction Documents has been based solely on the independent
evaluation by the Company and its representatives.

 

3.8  Absence of Litigation. There is no action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the
Company, threatened against or affecting the Company, the Securities or any of
the Company’s officers or directors in their capacities as such.

 

5

 

 

3.9  No Group. The Company acknowledges that, to the Company’s knowledge, the
Investor is acting independently in connection with this Agreement and the
transactions contemplated hereby, and is not acting as part of a “group” as such
term is defined under Section 13(d) of the Securities Act and the rules and
regulations promulgated thereunder.

 

3.10  Validity; Enforcement; No Conflicts. This Agreement and each Transaction
Document to which the Company is a party have been duly and validly authorized,
executed and delivered on behalf of the Company and shall constitute the legal,
valid and binding obligations of the Company enforceable against the Company in
accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies. The execution, delivery and performance by the Company of this
Agreement and each Transaction Document to which the Company is a party and the
consummation by the Company of the transactions contemplated hereby and thereby
will not (i) result in a violation of the organizational documents of the
Company or (ii) conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Company is a party or by which
it is bound, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities or “blue sky” laws)
applicable to the Company, except in the case of clause (ii) above, for such
conflicts, defaults or rights which would not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on the ability of the
Company to perform its obligations hereunder.

 

3.11  Disclosure. The Company confirms that neither it nor any other Person
acting on its behalf has provided the Investor or its agents or counsel with any
information that constitutes or could reasonably be expected to constitute
material, nonpublic information. The Company understands and confirms that the
Investor will rely on the foregoing representations in effecting transactions in
the Exchange Securities.

 

3.12  Bring-Down of Representations and Warranties. All representations and
warranties made by the Company to the Investor in any prior agreements pursuant
to which the Exchange Securities were originally issued are accurate and
complete in all material respects as of the date hereof, unless as of a specific
date therein in which case they shall be accurate as of such date (or, to the
extent representations or warranties are qualified by materiality or Material
Adverse Effect (as defined in such agreements), in all respects).

 

3.13  No Commission Paid. Neither the Company nor any of its Affiliates nor any
person acting on behalf of or for the benefit of any of the foregoing, has paid
or given, or agreed to pay or give, directly or indirectly, any commission or
other remuneration (within the meaning of Section 3(a)(9) of the Securities Act
and the rules and regulations of the Securities and Exchange Commission
promulgated thereunder) for soliciting the Exchange.

 

6

 

 

4.  Representations and Warranties of the Investor. The Investor hereby
represents, warrants and covenants that:

 

4.1  Authorization. The Investor has full power and authority to enter into this
Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby and has taken all action necessary to authorize
the execution and delivery of this Agreement, the performance of its obligations
hereunder and the consummation of the transactions contemplated hereby.

 

4.2  Accredited Investor Status; Investment Experience. The Investor is an
“accredited investor” as that term is defined in Rule 501(a) of Regulation D.
The Investor can bear the economic risk of its investment in the Securities, and
has such knowledge and experience in financial and business matters that it is
capable of evaluating the merits and risks of an investment in the Exchange
Securities.

 

4.3  Reliance on Exemptions. The Investor understands that the Exchange
Securities are being offered and issued to it in reliance on specific exemptions
from the registration requirements of United States federal and state securities
laws and that the Company is relying in part upon the truth and accuracy of, and
the Investor’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Investor set forth herein in order to
determine the availability of such exemptions and the eligibility of the
Investor to acquire the Exchange Securities.

 

4.4  Information. The Investor and its advisors, if any, have been furnished
with all materials relating to the business, finances and operations of the
Company and materials relating to the offer and issuance of the Exchange
Securities which have been requested by the Investor. The Investor has had the
opportunity to review the Company's filings with the Securities and Exchange
Commission. The Investor and its advisors, if any, have been afforded the
opportunity to ask questions of the Company. Neither such inquiries nor any
other due diligence investigations conducted by the Investor or its advisors, if
any, or its representatives shall modify, amend or affect the Investor’s right
to rely on the Company’s representations and warranties contained herein. The
Investor understands that its investment in the Exchange Securities involves a
high degree of risk. The Investor has sought such accounting, legal and tax
advice as it has considered necessary to make an informed investment decision
with respect to its acquisition of the Exchange Securities. The Investor is
relying solely on its own accounting, legal and tax advisors, and not on any
statements of the Company or any of its agents or representatives, for such
accounting, legal and tax advice with respect to its acquisition of the Exchange
Securities and the transactions contemplated by this Agreement.

 

4.5  No Governmental Review. The Investor understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Exchange Securities
or the fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the Exchange
Securities.

 

7

 

 

4.6  Validity; Enforcement; No Conflicts. This Agreement and each Transaction
Document to which the Investor is a party have been duly and validly
authorized,executed and delivered on behalf of the Investor and shall constitute
the legal, valid and binding obligations of the Investor enforceable against the
Investor in accordance with their respective terms, except as such
enforceability may be limited by general principles of equity or to applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies. The execution, delivery and performance by the
Investor of this Agreement and each Transaction Document to which the Investor
is a party and the consummation by the Investor of the transactions contemplated
hereby and thereby will not (i) result in a violation of the organizational
documents of the Investor or (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Investor is
a party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities or “blue sky” laws)
applicable to the Investor, except in the case of clause (ii) above, for such
conflicts, defaults or rights which would not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on the ability of the
Investor to perform its obligations hereunder.

 

4.7  Ownership of Debentures. The Investor owns and holds, beneficially and of
record, the entire right, title, and interest in and to the Debentures set forth
on the signature page hereto free and clear of all rights and Liens (as defined
below). The Investor has full power and authority to transfer and dispose of the
Debentures to the Company free and clear of any right or Lien. Other than the
transactions contemplated by this Agreement, there is no outstanding vote, plan,
pending proposal, or other right, of any Person to acquire all or any part of
the Debentures. As used herein, “Liens” shall mean any security or other
property interest or right, claim, lien, pledge, option, charge, security
interest, contingent or conditional sale, or other title claim or retention
agreement, interest or other right or claim of third parties, whether perfected
or not perfected, voluntarily incurred or arising by operation of law, and
including any agreement (other than this Agreement) to grant or submit to any of
the foregoing in the future.

 

4.8  Offer Exempt from Registration. The Investor acknowledges that the offer,
sale, issuance and delivery of the Preferred Stock to the Investor is intended
to be exempt from registration under the Securities Act, by virtue of Section
3(a)(9) thereof and the Investor understands that the Preferred Stock may be
sold or transferred only in compliance with all federal and applicable state
securities laws.

 

4.9  No Commission Paid. Neither the Investor nor any of its Affiliates nor any
person acting on behalf of or for the benefit of any of the foregoing, has paid
or given, or agreed to pay or give, directly or indirectly, any commission or
other remuneration (within the meaning of Section 3(a)(9) of the Securities Act
and the rules and regulations of the Securities and Exchange Commission
promulgated thereunder) for soliciting the Exchange.

 

5.  Additional Covenants.

 

5.1  Disclosure. The Company shall, on or before 9:30 a.m., New York City time,
on the first business day after the date of this Agreement, issue a Current
Report on Form 8-K (the “8-K Filing”) disclosing all material terms of the
transactions contemplated hereby. From and after the issuance of the 8-K Filing,
the Investor shall not be in possession of any material, nonpublic information
received from the Company or any of its respective officers, directors,
employees or agents that is not disclosed in the 8-K Filing. The Company shall
not, and shall cause its officers, directors, employees and agents, not to,
provide the Investor with any material, nonpublic information regarding the
Company from and after the filing of the 8-K Filing without the express written
consent of the Investor. The Company shall not disclose the name of the Investor
in any filing, announcement, release or otherwise, unless such disclosure is
required by law or regulation. In addition, effective upon the filing of the 8-K
Filing, the Company acknowledges and agrees that any and all confidentiality or
similar obligations under any agreement, whether written or oral, between the
Company, any of its subsidiaries or any of their respective officers, directors,
affiliates, employees or agents, on the one hand, and the Investor or any of its
affiliates, on the other hand, shall terminate.

 

8

 

 

5.2  [Reserved]

 

5.3  Tacking. Subject to the truth and accuracy of the Investor’s
representations set forth in Section 4 of this Agreement, the parties
acknowledge and agree that in accordance with Section 3(a)(9) of the Securities
Act, the Exchange Securities issued in Exchange for the Debentures will tack
back to the original issue dates of each such Debentures pursuant to Rule 144
and the Company agrees not to take a position to the contrary.

 

5.4  Most Favored Nation Provision. From the date hereof until the date when the
Investor no longer hold any Preferred Stock, in the event the Company
undertakes, or enters into any agreement to undertake, a “Subsequent Financing”
(as defined in the Purchase Agreement), the Investor may elect, in its sole
discretion, to exchange all or some of the Preferred Stock then held by the
Investor for any securities or units (including Common Stock purchase warrants,
if any) issued in such Subsequent Financing on a $0.80 Stated Value of Preferred
Stock for $1.00 new subscription amount basis based on the outstanding Preferred
Stock, along with any accrued but unpaid interest, liquidated damages and other
amounts owing thereon. By way of example, if a Purchaser’s Subscription Amount
is $500,000 such that their Stated Value is $500,000, then the Purchaser shall
have the right to surrender the $500,000 of Stated Value of Preferred Stock in
lieu of cash consideration in the subsequent offering of $625,000.

 

5.5  Survival of Covenants. Sections 4.1, 4.3, 4.5, 4.6, 4.8, 4.10, 4.11, 4.12
(subject to the limitations set forth in that certain Securities Purchase
Agreement dated as of the date hereof with the Company, the Investor and certain
other investors signatory thereto (the “Purchase Agreement”)), 4.13(b) and 4.15
of the Purchase Agreement shall survive and be incorporated by reference into
this Agreement and the Preferred Stock and the shares underlying the Preferred
Stock issuable hereunder shall for all such purposes be deemed “Debentures”,
“Securities”, “Conversion Shares” and “Underlying Shares” as applicable and as
used under such Securities Purchase Agreement as if the Preferred Stock were
issued pursuant to such agreement.

 

5.6  Blue Sky. The Company shall make all filings and reports relating to the
Exchange required under applicable securities or “Blue Sky” laws of the states
of the United States following the date hereof, if any.

 

9

 

 

5.7  Fees and Expenses. Each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement.

 

6.  Miscellaneous.

 

6.1  Successors and Assigns. Except as otherwise provided herein, the terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the parties hereto and the respective successors and assigns of the parties.
Nothing in this Agreement, express or implied, is intended to confer upon any
party, other than the parties hereto or their respective successors and assigns,
any rights, remedies, obligations or liabilities under or by reason of this
Agreement, except as expressly provided in this Agreement.

 

6.2  Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state or federal courts
sitting in The City of New York, Borough of Manhattan, for the adjudication of
any dispute hereunder or in connection herewith or with any transaction
contemplated hereby or discussed herein, and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is brought in an inconvenient forum or that the venue of such
suit, action or proceeding is improper. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof to such party at the
address for such notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION
OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT
OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

6.3  Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

 

10

 

 



6.4  Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party) or by electronic mail; or (iii) one Business Day after deposit
with an overnight courier service, in each case properly addressed to the party
to receive the same. The addresses, facsimile numbers and email addresses for
such communications shall be:

 

If to the Company:

 

Rennova Health, Inc.

400 South Australian Avenue, 8th Floor

West Palm Beach, Florida 33401

Attention: Chief Executive Officer

Telephone: (561) 855-1626

Facsimile: (561) 282-3417

E-mail: slagan@rennovahealth.com

 

With a copy to:

 

Shutts & Bowen LLP

200 South Biscayne Boulevard, Suite 4100

Miami, FL 33131

Telephone: (305) 379-9141

Facsimile: (305) 347-7767

Email: TCookson@shutts.com

 

If to the Investor, to its address, facsimile number and email address set forth
on its signature page hereto, or to such other address, facsimile number and/or
email address and/or to the attention of such other Person as the recipient
party has specified by written notice given to each other party five (5) days
prior to the effectiveness of such change. Written confirmation of receipt (A)
given by the recipient of such notice, consent, waiver or other communication,
(B) mechanically or electronically generated by the sender’s facsimile machine
or email containing the time, date, recipient facsimile number and an image of
the first page of such transmission or (C) provided by an overnight courier
service shall be rebuttable evidence of personal service, receipt by facsimile
or receipt from an overnight courier service in accordance with clause (i), (ii)
or (iii) above, respectively.

 

6.5  Finder’s Fees. Each party represents that it neither is nor will be
obligated for any finders’ fee or commission in connection with this
transaction.

 

6.6  Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the Investor. Any amendment or waiver
effected in accordance with this paragraph shall be binding upon Investor and
the Company, provided that no such amendment shall be binding on a holder that
does not consent thereto to the extent such amendment treats such party
differently than any party that does consent thereto.

 

6.7  Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.



 

11

 

 

6.8  Entire Agreement. This Agreement represents the entire agreement and
understanding between the parties concerning the Exchange and the other matters
described herein and therein and supersedes and replaces any and all prior
agreements and understandings solely with respect to the subject matter hereof
and thereof.

 

6.9  Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

6.10  Interpretation. Unless the context of this Agreement clearly requires
otherwise, (a) references to the plural include the singular, the singular the
plural, the part the whole, (b) references to any gender include all genders,
(c) “including” has the inclusive meaning frequently identified with the phrase
“but not limited to” and (d) references to “hereunder” or “herein” relate to
this Agreement.

 

6.11  No Third Party Beneficiaries. This Agreement is intended for the benefit
of the parties hereto and their respective permitted successors and assigns, and
is not for the benefit of, nor may any provision hereof be enforced by, any
other Person.

 

6.12  Survival. The representations, warranties and covenants of the Company and
the Investor contained herein shall survive the Closing and delivery of the
Exchange Securities.

 

6.13  Further Assurances. Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

6.14  No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 

[SIGNATURES ON THE FOLLOWING PAGES]

 

12

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date provided above.

 

  THE COMPANY       RENNOVA HEALTH, INC.       By:                        



  Name:       



  Title:      

 

13

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date provided above.

 

INVESTOR

 

Name of Investor: ________________________________________________________

 

Signature of Authorized Signatory of Investor:
__________________________________

 

Name of Authorized Signatory:
____________________________________________________

 

Title of Authorized Signatory:
_____________________________________________________

 

Email Address of Authorized Signatory:
_____________________________________________

 

Facsimile Number of Authorized Signatory:
__________________________________________

 

Address for Notice to Investor:

 

 

Address for Delivery of Securities to Investor (if not same as address for
notice):

 

 

Debentures Surrendered: $_____________

 

Preferred Stock (1.25 x principal amount of June II Debenture):___________

 

Preferred Stock (1.25 x principal amount of June I Debenture):___________

 

Preferred Stock (1.25 x principal amount of July Debenture):___________

 

Preferred Stock (1.25 x principal amount of September I Debenture):___________

 

Preferred Stock (1.25 x principal amount of September II Debenture):___________

 

 

[SIGNATURE PAGES CONTINUE]

 



14

 

 